*666
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The judgment in this case must be affirmed, as the* bill now stands; because, it is no where alleged that the-contract of hire was rescinded by the consent of John B. Thompson, the owner of the negro. On the contrary, the-inference is, that-the slave-was taken from the possession of" Garrett to relieve him from the trouble and expense of nursing him.
Under this state of the pleadings, neither the testimony of-Crook nor any other witness could have availed anything: If the complainant can amend his bill so as to state distinctly that the contract of hire ivas rescinded, and that such was the understanding and intention of the parties, the bill should.,bo sustained, for there would be equity in it.